         Case 1:17-cr-00548-PAC Document 202 Filed 11/27/19 Page 1 of 2



                                       The Law Office of
                                       James M. Branden
                                        551 Fifth Avenue
                                   New York, New York 10176
                                       Tel. 212-286-0173
                                       Fax 212-286-0495




                                              November 25, 2019


Hon. Paul A. Crotty
United States District Judge
Southern District of New York
U.S. Courthouse
500 Pearl Street
New York, NY 11201

Re: United States v. Joshua Adam Schulte, Cr. Docket No. 17-548 (PAC)

Dear Judge Crotty:

        I write to the Court to request an adjournment of the January 13, 2020 trial date. This
request is separate and apart from any postponement of trial which could occur should Mr. Schulte
decide that he may need to call his current lawyers as witnesses at his trial.

        On October 28, 2019, I was assigned by this Court to represent Mr. Schulte along with his
present legal team. When I accepted the assignment, I was prepared to devote a significant amount
of my time to preparing for a January 13, 2020 trial date. As I have realized in the last few weeks,
however, this case is far more complicated than I believed, and involves advanced computer
technology that is beyond difficult to understand. I simply am not able to be ready for a January
13, 2020 trial date.

        In addition to the technology, which is dense and daunting to master, the case involves
voluminous discovery, ongoing motion practice, and intense trial preparation of the type that I
have never before experienced. Indeed, this is among the most technology/document-intensive
cases (if not the most) in which I have been involved over the past two decades. And, of course, a
substantial portion of the documents are classified and reviewable only in the SCIF, which is also
the only area to have meaningful meetings with the defendant, co-counsel, and potential witnesses,
and which therefore limits available hours to review discovery. It is expected that the government
will call nearly 30 fact witnesses, at least 4 expert witnesses, and 16 forensic examiners who are
part of the FBI’s Computer Analysis Response Team or other federal agency. See, Government’s
Expert Notice dated October 18, 2019.
         Case 1:17-cr-00548-PAC Document 202 Filed 11/27/19 Page 2 of 2




        The defense has subpoenaed more than 50 witnesses. Even the defense lawyers and their
experts who have worked on this case for almost a year and a half are still scrambling to learn and
adjust to the flow of information in this case. Setting aside my active practice in both local Districts
and the Second Circuit, CJA and retained, I am inundated by the complexity, quantity, and unique
challenges of the discovery of this case and simply cannot be ready for a January trial date.

        I am appointed to represent Mr. Schulte at trial along with the only other cleared trial
counsel in this case—Ms. Shroff. This requires that I have comprehensive knowledge of the facts
of the case and the defense strategy; only then can I be in position to prepare openings, closings,
cross-examination of government witnesses, and direct examination of defense witnesses, let alone
contribute to the written work ahead (e.g., in limine responses, ongoing CIPA litigation, etc.).

        Other than shaking his hand at a court conference recently, I have not had opportunity to
meet with Mr. Schulte or discuss his case with him. Mr. Schulte’s trial is far more complicated
than I anticipated, and I apologize to the Court for not realizing the complexity of the discovery
prior to accepting the assignment to represent him. With a trial date so near—just six or so weeks
away—given the overwhelming nature of this case as reviewed above, I cannot represent Mr.
Schulte at a January trial consistent with my Sixth Amendment obligations as assigned counsel. I
therefore request at least a six-month adjournment. Again, I apologize for this request but I simply
underestimated the complexity and demands of the case.

       I am available to discuss this request at a conference, as early as December 9 (I will be
away from December 2 to 9, on a previously planned trip).

                                               Respectfully submitted,

                                               James M. Branden
